ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
 
Status of the Claims
	Claims 1-2, 4-8, 10-11, 13-19, and 21-22 as filed 07/26/2022 are the current claims hereby under examination. 

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 6-11, filed 07/26/2022, with respect to the claim objections have been fully considered and are persuasive. The claims have been amended to address the objections. The claim objections have been withdrawn. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Such limitations are:
In Claim 1, “connections that are configured such that in use the sensors can be connected to both electronic sensor drivers, decoding and identification and signal processing devices”
The specification filed 02/29/2019 mentions “electrical connections” on p. 11 line 8. For the purpose of examination, “connections” will refer to electrical connections (e.g., wires).
In Claim 2, “adjustment means that are configured to be adjusted in operational frequency to suit the desired application and support energy consumption economy.”
The specification filed 02/29/2019 does not mention any structure for “adjustment means.” For the purpose of examination, “adjustment means” will refer to any device capable of controlling the sampling rate of a sensor as is known in computing devices in the art.
In Claim 4, “one or more collectors configured for collecting pressure values based on a variety of technical mechanisms”
The claim further recites the structures of “optical spectroscopic, respectively fiber-optic technology (e.g. laser-based fiber-Bragg grating); piezo-electric mechanism; capacitive sensing mechanism; cantilever mechanical technology; electromagnetic technology; resistive strain technology; thermal mechanism; ionization mechanism; acoustic, radio-frequency, respectively resonant or MEMS technology; or ISFET transistor junction electronic technology, hybrid sensor, and any combinations thereof.” 

Claim Rejections - 35 USC § 112 – New
Response to Arguments
Applicant’s arguments, see pages 6-11, filed 07/26/2022, with respect to the claim rejections under 35 USC § 112 have been fully considered and are persuasive. The claims have been amended to address the rejections. The claim rejections under 35 USC § 112 have been withdrawn. 

Claim Rejections - 35 USC § 103 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 6-11, filed 07/26/2022, with respect to the claim rejections under 35 USC § 103 have been fully considered and are persuasive. The claims have been amended to address the rejections. The claim rejections under 35 USC § 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-8, 10-11, 13-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior relied upon in previous rejections, and those discovered during search and consideration of the claims, fails to teach or reasonably suggest both distal and proximal pressure sensors disposed on an external surface of a catheter body and where the pressure measurements will be unaffected by conditions resulting from urging liquid through lumens of the catheter up to 1200 psi. 
The closest prior art of record includes Sharma (Flexible thin-film PVDF-TrFE based pressure sensor for smart catheter applications – previously cited) who discloses proximal and distal pressure sensors disposed on an external surface of a catheter. However, Sharma does not explicitly disclose that the sensor measurements are unaffected by conditions resulting from urging liquid through lumens of the catheter up to 1200 psi. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791